IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-0287-19


                               THE STATE OF TEXAS

                                            v.

                      CESAR RAMIRO ARELLANO, Appellee


           ON STATE’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE THIRTEENTH COURT OF APPEALS
                          VICTORIA COUNTY


       SLAUGHTER, J., delivered the opinion of the Court in which KEASLER, HERVEY,
RICHARDSON, YEARY, NEWELL, and WALKER, JJ., joined. KELLER, P.J., and KEEL,
J., concurred.

                                     OPINION

      Code of Criminal Procedure Article 18.04(5) requires, in part, that a search warrant

contain a legible magistrate’s signature. So what effect does an illegible magistrate’s

signature have upon the applicability of the statutory good-faith exception? See TEX. CODE

CRIM. PROC. art. 38.23(b) (setting forth statutory good-faith exception). The short answer
                                                                                  Arellano - 2


is none. Therefore, we vacate the judgment of the court of appeals and remand this case to

that court for further proceedings.

       I.     Background Facts and Procedural Posture

       After Appellee Cesar Ramiro Arellano was arrested for driving while intoxicated,

the arresting officer, Phillip Garcia, prepared a probable cause affidavit to support a search

warrant for a blood draw. Officer Garcia submitted his sworn affidavit to the on-duty

magistrate. Using a cursive signature, the magistrate signed the blank signature line of a

form search warrant authorizing the search and seizure of Appellee’s blood. Below the

signature line appeared the words, “Magistrate, Victoria County, Texas.” Aside from the

cursive signature, the magistrate’s name was not typed or handwritten anywhere on the

warrant. Upon execution of the search warrant, Appellee was charged with DWI. 1

       In the trial court, Appellee filed a motion to suppress all evidence stemming from

the blood draw. At the pretrial suppression hearing, Appellee argued that the search warrant

to obtain the blood specimen was facially invalid because the magistrate’s signature was

illegible in violation of the requirements of Code of Criminal Procedure Article 18.04(5).

See TEX. CODE CRIM. PROC. art. 18.04(5) (providing that a search warrant “shall be

sufficient” if it contains, among other “requisites,” “the magistrate’s name [ ] in clearly

legible handwriting or in typewritten form with the magistrate’s signature”). Therefore, he


1
 See TEX. PENAL CODE § 49.04(a). Because Appellee had a prior DWI conviction, the offense was
enhanced to a Class A misdemeanor. Id. § 49.09(a).
                                                                                        Arellano - 3


contended, the evidence was subject to suppression under Code of Criminal Procedure

Article 38.23(a). 2 In support of his motion, Appellee offered into evidence the signed

search warrant and Officer Garcia’s affidavit, both of which were admitted as exhibits.

Aside from this, Appellee did not present any evidence or call any witnesses.

       The State rested without offering any evidence. Instead, the State relied on the

argument that because Officer Garcia acted in good-faith reliance on a warrant issued by a

neutral magistrate based on probable cause, the blood evidence should be exempted from

suppression under Code of Criminal Procedure Article 38.23(b). 3 The State contended that

an illegible magistrate’s signature, much like a typographical error or other technical

defect, does not invalidate an otherwise valid warrant. It further asserted that Officer

Garcia’s sworn affidavit that was admitted into evidence was sufficient to show that he

acted in good-faith reliance on the warrant. Because there was no evidence presented that

Officer Garcia did not act in good faith, that the magistrate was not neutral, or that the

magistrate did not issue the warrant based on probable cause, the State concluded that under

the statutory good-faith exception, the evidence was not subject to suppression.


2
  TEX. CODE CRIM. PROC. art. 38.23(a) (“No evidence obtained by an officer or other person in
violation of any provisions of the Constitution or laws of the State of Texas, or of the Constitution
or laws of the United States of America, shall be admitted in evidence against the accused on the
trial of any criminal case.”).
3
  TEX. CODE CRIM. PROC. art. 38.23(b) (“It is an exception to the provisions of Subsection (a) of
this Article that the evidence was obtained by a law enforcement officer acting in objective good
faith reliance upon a warrant issued by a neutral magistrate based on probable cause.”)
                                                                                           Arellano - 4


        During the State’s arguments, the trial judge expressed concern about the unknown

identity of the magistrate. The prosecutor responded that he did not know which magistrate

had signed the warrant but could find out. 4 The trial court did not respond to this offer.

Instead, it ordered the parties to file briefs addressing any relevant case law or arguments

that it should consider before making its ruling. Attached to the State’s brief submitted in

response to the trial court’s request was an affidavit from Officer Garcia attesting to the

identity of the magistrate who had signed the warrant and asserting that he acted in good-

faith reliance upon the legality and validity of the warrant. 5

        The trial court granted Appellee’s motion to suppress. In its written findings of fact

and conclusions of law, the trial court determined that the magistrate’s signature “was not



4
  After telling the trial judge he did not know whose name was on the warrant, the prosecutor
offered to call the county clerk’s office to “find out which magistrate signed it,” but conceded he
could not tell from the face of the warrant whose signature it was because the signature was in
cursive. The trial judge did not respond to the State’s offer to call the clerk’s office, and the parties
resumed their arguments. Later in the hearing, in response to the trial judge’s statement indicating
concern that he did not know the identity of the magistrate who signed the warrant, the State re-
offered to call the clerk’s office. Immediately following this exchange, there was a discussion off
the record before the trial judge took a short recess to read case law presented by the parties.
Ultimately, the identity of the magistrate who signed the warrant remained unknown during the
suppression hearing, and it was not until the parties submitted their post-hearing briefs that the
State provided this information to the trial court.
5
 In addition to the affidavit from Officer Garcia, the State also included with its brief a copy of
Officer Garcia’s incident report. The report identifies the magistrate who signed the warrant and
describes the events leading up to the blood draw, stating, “I read the statutory warning to
[Appellee] and requested a sample of his blood, to which he refused. I transported Appellee to the
VCSO jail, where I obtained a blood search warrant for a blood specimen from [Appellee], which
was issued by District Judge Williams.” Officer Garcia then transported Appellee to the hospital
where his blood was drawn by a lab technician, after which he returned Appellee to the jail.
                                                                                           Arellano - 5


in legible handwriting, nor was it accompanied by any name identifying the magistrate in

either clearly legible handwriting or in typewritten form.” Thus, the court concluded that

the warrant was facially invalid in light of its failure to comply with Article 18.04(5).

Given the warrant’s facial invalidity, the court further concluded that the statutory good-

faith exception could not apply because “in order to rely on the ‘good faith exception’ to

the exclusionary rule . . . an officer must rely on a facially valid warrant.” Alternatively, it

reasoned that even assuming the good-faith exception could apply, there was no evidence

to show that Officer Garcia objectively relied in good faith on the warrant. With regard to

Officer Garcia’s affidavit attached to the State’s post-hearing brief, the trial court indicated

that it had discretion to ignore that evidence, but at the same time stated that it believed the

affidavit was inadequate to establish Officer Garcia’s good faith. 6

          On direct appeal, the court of appeals upheld the trial court’s suppression ruling.


6
    Regarding the lack of evidence of good faith, the trial court’s findings and conclusions state:

          g. Tex. Code of Crim. Proc. art. 28.01 allows that a trial court may conduct a
          suppression hearing based on motions, affidavits, or testimony, but there is nothing
          in the statute to indicate that it must. It is merely an indication that such hearings
          are informal and need not be full-blown adversary hearings conducted in accord
          with the rules of evidence. Ford v. State, 305 S.W.3d 530, 540 (Tex. Crim. App.
          2009).

          h. Officer Garcia did not testify during the hearing, and thus presented no evidence
          to show whether he relied in “good faith” upon the warrant in this case.
          ....
          j. Even if the Trial Court wished to consider the [post-hearing] affidavit, as within
          its discretion, the statements in the affidavit provide a recitation of the statutory
          requirements for the “good faith exception” with respect to a warrant.
                                                                                          Arellano - 6


State v. Arellano, 571 S.W.3d 422 (Tex. App.—Corpus Christi 2019). The court of appeals

agreed that the illegible magistrate’s signature rendered the warrant facially invalid under

Article 18.04, and therefore, the good-faith exception in Article 38.23(b) could not apply

as a matter of law. Id. at 426 (“In executing a warrant, that officer ‘acts in objective good

faith reliance upon’ the warrant, ‘as long as the warrant is facially valid.’ . . . . Because the

‘good faith exception’ requires a facially valid warrant, and here, by contrast, no valid

search warrant existed, the ‘good faith exception’ is inapplicable to this case.”) (quoting

McClintock v. State, 541 S.W.3d 63, 73 (Tex. Crim. App. 2017)). The court of appeals also

rejected the State’s argument that the trial court had erred by declining to consider its

documentary evidence attached to its post-suppression-hearing brief, including Officer

Garcia’s affidavit. Id. at 427. It reasoned that the evidence was immaterial given the

warrant’s facial invalidity, and moreover, the trial court had discretion to decline to

consider this evidence. Id. 7

       We granted the State Prosecuting Attorney’s petition for discretionary review on

four grounds to determine whether the court of appeals erred by upholding the trial court’s




7
  In addition to the foregoing issues, the State also contended that the trial court’s findings of fact
and conclusions of law were inadequate. Specifically, the State contended that the findings were
inadequate because they failed to determine whether Officer Garcia’s affidavit or the offense report
was credible; whether the magistrate was a neutral and detached magistrate; or whether the warrant
was issued based on probable cause. The court of appeals resolved this issue by simply stating, in
a footnote, that the issue was not dispositive in light of the warrant’s facial invalidity. Arellano,
571 S.W.3d at 427 n. 4 (citing TEX. R. APP. P. 47.4).
                                                                                        Arellano - 7


suppression ruling. 8

         II.    Analysis

         The issue we must decide is whether the magistrate’s illegible signature on the

search warrant rendered the warrant facially invalid and thereby prohibited application of

the statutory good-faith exception. See TEX. CODE CRIM. PROC. art. 18.04(5); art. 38.23(b).

While we agree with the court of appeals that pursuant to Code of Criminal Procedure

Article 18.04(5), a search warrant lacking a legible magistrate’s signature is defective, we

further conclude that even with such a defect, a warrant is still a warrant for purposes of

Article 38.23(b). Thus, the good-faith exception will nevertheless apply when the record

establishes that the officer was acting in objective good-faith reliance upon a warrant based

upon a neutral magistrate’s determination of probable cause. See id. art. 38.23(b); Dunn v.

State, 951 S.W.2d 478 (Tex. Crim. App. 1997). Moreover, this type of defect highlights


8
    The grounds on which we granted review are:

         1. Does Texas Code of Criminal Procedure Article 38.23(b), the “good faith”
         exception, apply to warrants that do not have the magistrate’s name printed or typed
         under his signature?

         2. In a motion to suppress evidence obtained with a warrant, does the defendant
         bear the burden of negating the “good faith” exception?

         3. Does Texas Code of Criminal Procedure Article 28.01, § 1(6), governing
         hearings on motions to suppress, allow a trial court to ignore a mode of evidence it
         made necessary?

         4. The court of appeals should abate and remand to the trial court for findings and
         conclusions requested by the State.
                                                                                    Arellano - 8


the reason why our Legislature enacted the statutory good-faith exception. Dunn, 951
S.W.2d at 479. Accordingly, we hold that the good-faith exception is not automatically

precluded where, as here, the defect is an illegible magistrate’s signature.

       A.     Standard of Review

       We review a trial court’s ruling on a motion to suppress under a bifurcated standard.

Weems v. State, 493 S.W.3d 574, 577 (Tex. Crim. App. 2016). We afford almost total

deference to a trial court’s findings of historical fact and determinations of mixed questions

of law and fact that turn on credibility and demeanor if they are reasonably supported by

the record. Sims v. State, 569 S.W.3d 634, 640 (Tex. Crim. App. 2019). We review de novo

a trial court’s determination of legal questions and its application of the law to facts that do

not turn upon a determination of witness credibility and demeanor. Id. The trial court’s

ruling will be sustained if it is correct on any applicable theory of law and the record

reasonably supports it. State v. Ruiz, 581 S.W.3d 782, 785 (Tex. Crim. App. 2019).

       B.     The search warrant’s defect did not preclude application of the
              statutory good-faith exception.

       Appellee challenged the blood evidence obtained by the search warrant under our

statutory exclusionary rule. That rule provides:

       No evidence obtained by an officer or other person in violation of any
       provisions of the Constitution or laws of the State of Texas, or of the
       Constitution or laws of the United States of America, shall be admitted in
       evidence against the accused on the trial of any criminal case.

TEX. CODE CRIM. PROC. art. 38.23(a). The law violation requiring suppression, Appellee
                                                                                      Arellano - 9


argued, was that the warrant used to obtain his blood sample was facially invalid because

it failed to comply with Article 18.04(5) by having an illegible magistrate’s signature. 9

         The State, however, argued that Article 38.23’s good-faith exception applied such

that the motion to suppress should be denied. That provision states that “[i]t is an exception

to the provisions of Subsection (a) of this Article that the evidence was obtained by a law

enforcement officer acting in objective good faith reliance upon a warrant issued by a

neutral magistrate based on probable cause.” TEX. CODE CRIM. PROC. art. 38.23(b).

         The proper scope of both the exclusionary provision in Article 38.23(a) and the

exception to it in Subsection (b) is a question of statutory construction. McClintock v. State,

541 S.W.3d 63, 66-67 (Tex. Crim. App. 2017). But rather than examining the statutory

language to determine whether the exception was met under these circumstances, the court

of appeals instead relied on a single statement taken out of context from our opinion in



9
    Article 18.04 provides in full:

         A search warrant issued under this chapter, Chapter 18A, or Chapter 18B shall be
         sufficient if it contains the following requisites:

         (1) that it run in the name of “The State of Texas”;
         (2) that it identify, as near as may be, that which is to be seized and name or
         describe, as near as may be, the person, place, or thing to be searched;
         (3) that it command any peace officer of the proper county to search forthwith the
         person, place, or thing named;
         (4) that it be dated and signed by the magistrate; and
         (5) that the magistrate’s name appear in clearly legible handwriting or in
         typewritten form with the magistrate’s signature.

TEX. CODE CRIM. PROC. art. 18.04.
                                                                                 Arellano - 10


McClintock. Id. The court of appeals cited McClintock for the proposition that, “[i]n

executing a warrant, [the] officer ‘act[s] in objective good faith reliance upon’ the warrant,

‘as long as the warrant is facially valid.’” Arellano, 571 S.W.3d at 426 (quoting

McClintock, 541 S.W.3d at 73) (emphasis added). The court of appeals apparently

interpreted this statement from McClintock to mean that, as a categorical proposition, an

officer cannot act in objective good-faith reliance upon a warrant bearing an Article 18.04

defect because that warrant is “facially invalid.” This was an incorrect interpretation for

two reasons: (1) McClintock is not an analogous case, and (2) the statement was made in a

much different context and does not apply in the way the court of appeals contends it does.

       First, unlike the instant case, the issue in McClintock did not concern a search

warrant’s defective form, but rather involved a lack of probable cause to support a search

warrant. The question there was whether the statutory good-faith exception could apply

where officers had relied on a search warrant that appeared to be supported by probable

cause at the time that they conducted their search, but subsequent developments in Fourth

Amendment law undermined the legality of the investigative methods used to establish that

probable cause. See McClintock, 541 S.W.3d at 64-66 (McClintock II); see also McClintock

v. State, 444 S.W.3d 15, 16 (Tex. Crim. App. 2014) (McClintock I) (holding that search

warrant was unsupported by probable cause where officers’ use of dog-sniff evidence to

establish probable cause was later held to be unconstitutional search in Florida v. Jardines,
                                                                                        Arellano - 11


569 U.S. 1 (2013)). 10 The ultimate holding in McClintock II was “that the good-faith

exception of Article 38.23(b) will apply when the prior law enforcement conduct that

uncovered evidence used in the affidavit for the warrant was close enough to the line of

validity that an objectively reasonable officer preparing the affidavit or executing the

warrant would believe that the information supporting the warrant was not tainted by

unconstitutional conduct.” McClintock II, 541 S.W.3d at 73 (internal quotations and

brackets omitted). Thus, the holding involved an examination of the probable-cause

evidence articulated in the affidavit executed to obtain the warrant and whether, under the

circumstances, the tainted information could affect application of the statutory good-faith

exception. It had nothing to do with the information contained on the face of the warrant.

Accordingly, the actual holding of McClintock II has no bearing on situations involving

the facial validity of a search warrant. To the extent that McClintock II is relevant here, it



10
   In McClintock, prior to obtaining any search warrant, the officers had used a drug-sniffing dog
to detect the presence of illegal narcotics outside the door of the defendant’s residence. McClintock
v. State, 444 S.W.3d 15, 16 (Tex. Crim. App. 2014) (McClintock I). The dog-sniff evidence was
then used to establish probable cause for purposes of obtaining a warrant to search the defendant’s
residence. Id. While the case was pending on appeal, the Supreme Court decided Florida v.
Jardines, in which it held that the use of a canine drug sniff within the curtilage of a residence is
an unconstitutional warrantless search. 569 U.S. 1, 11-12 (2013). After the court of appeals
subsequently held the search of McClintock’s residence was illegal under Jardines, this Court
reviewed that determination in McClintock I, 444 S.W.3d at 19-20. We agreed with the court of
appeals that, after removing the tainted dog-sniff information from the probable cause affidavit,
the warrant was unsupported by probable cause. Id. We then remanded the case to the court of
appeals for it to consider in the first instance whether the search could nevertheless be upheld under
the statutory good-faith exception in Article 38.23(b). Id. at 20-21. We later granted discretionary
review a second time to evaluate the court of appeals’ analysis of the good-faith issue in
McClintock II, discussed above. See 541 S.W.3d at 66.
                                                                                  Arellano - 12


is for the proposition that the application of Article 38.23(b)’s good-faith exception

requires a careful examination of the statutory elements and must be determined on a case-

by-case basis. See id. at 66-67, 72-73.

       Second, the McClintock quote relied upon by the court of appeals was taken out of

context. It was not the holding of that case, nor did it have any significant bearing on the

holding. In explaining the basis for our conclusion in McClintock II that the Article

38.23(b) exception could apply under those circumstances, we explained that, consistent

with the statutory language, “[a]n officer who reasonably believes that the information he

submitted in a probable cause affidavit was legally obtained has no reason to believe the

resulting warrant was tainted. In executing the warrant, that officer ‘act[s] in objective good

faith reliance upon’ the warrant, as long as the warrant is facially valid.” Id. at 72-73

(quoting TEX. CODE CRIM. PROC. art. 38.23(b)) (emphasis added). Viewed in context, our

statement regarding the necessity of a “facially valid” warrant referred to the additional

requirements under Article 38.23(b) that a search warrant must on its face be issued by a

neutral magistrate and be supported by probable cause (regardless of whether that probable

cause was later undermined by some change in the law that tainted the underlying

evidence). This statement was not intended to suggest that the good-faith exception applies

only to warrants that are facially defect-free. By relying on an isolated statement from our

caselaw without considering how the statutory language would apply to these

circumstances, the court of appeals went astray in its analysis.
                                                                                     Arellano - 13


       Rather than relying on McClintock’s statement taken out of context, the case that

should have guided the court of appeals’ analysis is Dunn v. State, 951 S.W.2d 478 (Tex.

Crim. App. 1997). In Dunn, we considered a question similar to the one here: whether the

statutory good-faith exception applied to an arrest warrant that had no magistrate’s

signature whatsoever. Id. at 479. Although Dunn involved an arrest warrant and the instant

case involves a search warrant, we nevertheless find the reasoning of Dunn to be applicable

here. In Dunn, we observed that the relevant statute, Code of Criminal Procedure Article

15.02, “require[d] the signature of a magistrate in order for a[n arrest] warrant to be

sufficient.” Id. 11 Dunn’s arrest warrant was defective under Article 15.02 because the

magistrate inadvertently failed to sign it. Id. Despite this more glaring defect, we held that

the good-faith exception in Article 38.23(b) was not precluded. Id. In reaching this

decision, we rejected Dunn’s argument that the warrant had not “issued” for purposes of

Article 38.23(b) in the absence of the magistrate’s signature. We explained:

       This appears to be exactly the type of situation intended to be covered
       by article 38.23(b). Evidence obtained by a police officer acting in good faith
       reliance upon a warrant based upon a magistrate’s determination of probable

11
   The statute at issue in Dunn, Code of Criminal Procedure Article 15.02, is analogous to Article
18.04, in that it sets forth the requisites for a “sufficient” arrest warrant. See TEX. CODE CRIM.
PROC. art. 15.02 (“Requisites of Warrant,” providing that a warrant shall be sufficient, without
regard to form, if it has these “substantial requisites:” “[i]t issues in the name of ‘The State of
Texas;’” it specifies “the name of the person whose arrest is ordered, if it be known, if unknown,
then some reasonably definite description must be given of him;” it states “that the person is
accused of some offense against the laws of the State, naming the offense;” and it is “signed by
the magistrate, and his office be named in the body of the warrant, or in connection with his
signature.”).
                                                                                     Arellano - 14


       cause should not be rendered inadmissible due to a defect found in the
       warrant subsequent to its execution. We hold that appellant’s arrest warrant
       had issued for purposes of the good faith exception of article 38.23(b).
Id. We went on to hold that the facts in the record met the requirements for application of

the good-faith exception, and we upheld the trial court’s ruling denying Dunn’s suppression

motion. 12

       In this case, as in Dunn, the sole basis for Appellee’s motion to suppress was a

statutory defect discovered after execution of the warrant—the illegible signature on the

search warrant in violation of Article 18.04(5). Contrary to Appellee’s suggestion that this

defect rendered the warrant facially invalid such that it was not a “warrant” upon which an

officer could reasonably rely in good faith, Dunn instructs that a warrant containing this

type of defect is still a “warrant” for purposes of Article 38.23(b). As we explained in

Dunn, evidence obtained pursuant to such a defective warrant should not be rendered

inadmissible, so long as the statutory requirements of Article 38.23(b) are satisfied—that

is, that the officer was acting in objective good-faith reliance upon a warrant based upon a

neutral magistrate’s determination of probable cause. We find that this case falls within the



12
   Specifically, we noted that the record in Dunn showed the magistrate had been presented with
several related affidavits and warrants totaling twenty pages. Dunn, 951 S.W.2d at 479. The
magistrate found probable cause to support all of the warrants, including Dunn’s arrest warrant,
but he inadvertently failed to sign the twentieth page, which was Dunn’s arrest warrant. Id.
Although he failed to sign the arrest warrant, the magistrate did fill in the date and bond amount.
Id. We concluded that these facts were sufficient to show that Dunn “was arrested by officers
acting in objective good faith reliance upon a warrant based on probable cause and issued by a
neutral magistrate.” Id.
                                                                                 Arellano - 15


reasoning of Dunn and, therefore, hold that a warrant containing an illegible magistrate’s

signature in violation of Article 18.04(5) does not automatically preclude application of the

statutory good-faith exception in Article 38.23(b). We sustain the State’s first ground for

review.

       C.     The case is remanded for the consideration of remaining issues.

       Having determined that the good-faith exception is not automatically precluded

here, we move to the State Prosecuting Attorney’s two additional issues presented on

discretionary review: (1) whether the blood evidence should be suppressed after applying

the statutory good-faith exception to the facts of this case; and (2) whether the trial court

abused its discretion by refusing to consider the documentary evidence submitted by the

State with its post-suppression-hearing brief and by failing to make adequate findings of

fact and conclusions of law. These issues, however, have not been adequately considered

by the court of appeals. The sole basis for the court of appeals’ holding in this case was its

determination that the magistrate’s signature was illegible in violation of Article 18.04(5),

which rendered, as a matter of law, the warrant facially invalid such that no law

enforcement officer could reasonably claim good-faith reliance upon it. Arellano, 571
S.W.3d at 426-27. By relying upon a bright-line rule that the good-faith exception could

not apply, the court of appeals has not yet issued an opinion analyzing the facts of this case

while applying the statutory good-faith exception. Further, with respect to the SPA’s

contentions regarding the trial court’s handling of the documentary evidence and the
                                                                                   Arellano - 16


adequacy of its findings of fact and conclusions of law, the court of appeals’ position on

those issues was intertwined with its determination that the warrant was facially invalid.

Moreover, it is not clear that those issues are ripe for our consideration in the absence of

any decision by the court of appeals applying the proper legal principles to the facts of this

case.

        This Court’s role is to review decisions of the courts of appeals. See TEX. R. APP. P.

66.3; Gilley v. State, 418 S.W.3d 114, 119 (Tex. Crim. App. 2014). Were we to reach the

remaining issues in this case, we would be doing so in the absence of any real analysis

from the court of appeals as to those issues. Although we have sometimes addressed

matters in the first instance on discretionary review where their resolution is

straightforward, some of the issues presented here raise novel arguments which would be

more appropriately addressed first by the court of appeals. 13 Therefore, we decline to

address the SPA’s remaining grounds for review in the absence of a carefully-wrought

decision from the court of appeals addressing the application of the Article 38.23(b)

requirements to the facts of this case.

        III.   Conclusion

13
   For example, the SPA’s second ground for review argues, among other things, that the defense,
as the movant, should bear the burden of rebutting the applicability of the statutory good-faith
exception. See SPA’s brief on discretionary review, at 11-19 (comparing frameworks for
establishing suppression claims under Fourth Amendment and Article 38.23, and urging that,
although the prosecution bears the burden of establishing good-faith exception under federal
Fourth Amendment law, the defense should shoulder the burden of rebutting applicability of the
statutory good-faith exception in Article 38.23(b) because of the significant differences between
the two frameworks). This appears to be a matter of first impression.
                                                                            Arellano - 17



      The court of appeals erred in holding that reliance on the statutory good-faith

exception was automatically precluded based on an illegible magistrate’s signature in

violation of Code of Criminal Procedure Article 18.04(5). Because the remaining issues in

the case have not been properly addressed by the court of appeals, we vacate the court of

appeals’ judgment and remand this case to that court for it to address those issues in a

manner not inconsistent with this opinion.


DELIVERED: May 6, 2020
PUBLISH